DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT


                          BRAHM PILLAI,

                             Appellant,

                                 v.

                        KATHLEEN PILLAI,

                             Appellee.


                          No. 2D21-3038


                        September 23, 2022

Appeal pursuant to Fla. R. App. P. 9.130 from the Circuit Court for
Pinellas County; Amy M. Williams, Judge.

Smuel Alexander of Alexander Appellate Law P.A., DeLand, for
Appellant.

Courtney L. Fernald, Julia Kapusta (withdrew after briefing), and
Amy Dilday of Englander and Fischer LLP., St. Petersburg; for
Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, BLACK, and LUCAS, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2